DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 02/11/2019 have been considered by the examiner (see attached PTO-1449 forms).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-10 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method of determining or estimating blade tip deflection characteristics of moving rotor blades in a turbomachine comprising a housing and rotor comprising a shaft with the rotor blades attached thereto and at least one proximity probe mounted to the housing, the method comprising:
measuring, by the proximity sensor, a proximity signal cause by a presence of a proximate tip of a moving rotor blade;
calculating, by a control module based on measurements by at least one shaft encoder or derivation from proximity probe measurements, a shaft Instantaneous Angular Position (IAP) as a function of time;
storing, in a memory module, at least temporarily, a plurality of measured proximity signals and associated shaft IAPs;
performing, by the control module, an order tracking process comprising:
	expressing, by the control module, the measured proximity signal in the angular domain; and
	resampling, by the control module, the expressed proximity signal to render it equidistant in the angular domain; and
performing, by the control module, a pulse localization process comprising:
	filtering, by the control module using a complex filter, the proximity signal yielding a complex-valued response;
	expressing, by the control module, the complex-valued response in terms of a local amplitude and phase; and
	calculating, by the control module, local phase shifts between each expressed signal and a reference signal, thereby to calculate the blade tip deflection characteristics.… 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “measuring, by the proximity sensor, a proximity signal cause by a presence of a proximate tip of a moving rotor blade” and “storing, in a memory module, at least temporarily, a plurality of measured proximity signals and associated shaft IAPs” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 1) “a control module” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the control module are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(f).
Dependent claims 2-4, 7-10 and 17 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
Allowable Subject Matter
Claims 11-16 are allowed. 
Claims 1-4, 7-10 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is objected to because the closest prior art, Shephard [WO2016/016632 A1], fails to anticipate or render obvious performing, by the control module, an order tracking process comprising: expressing, by the control module, the measured proximity signal in the angular domain; and resampling, by the control module, the expressed proximity signal to render it equidistant in the angular domain, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Shephard [WO2016/016632 A1], fails to anticipate or render obvious perform an order tracking process comprising: expressing the measured proximity signal in the angular domain; and resampling the expressed proximity signal to render it equidistant in the angular domain, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. (US Patent Number 9,909,563 B2) discloses a system and method for monitoring and controlling wind turbine blade deflection;
Li et al. (WO 2011/134473 A1) discloses a method and system for detecting angular deflection in a wind turbine blade;
Russhard (US Patent Application Publication 2010/0153031 A1) discloses a method for analyzing blade displacement using a timing probes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862